Mr. Justice Bean
delivered the opinion of the court.
Considering this case under the provisions of Section 3, Article VII, Constitution of Oregon, as amended November 8, 1910, we are of the opinion, after a careful examination of all the evidence and matters submitted in this cause, that a judgment in favor of plaintiff should have been entered in the court below. The judgment of the lower court will therefore be reversed, and the cause remanded, with direction for the circuit court to enter a judgment in favor of plaintiff, as upon the verdict of a jury, that she is owner in fee simple and entitled to the possession of the land described in the complaint. Reversed.